DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a robot “for which middleware for hardware input-output is usable”. It is unclear as to what is meant by this limitation. Specifically, it is not clear if and to what extent the term “for which” limits the structure of the claimed robot. It is suggested that Applicant amend the claim to utilize the phrase, for instance, “configured to”. Furthermore, it is not clear as to what is meant by “middleware for hardware input-output”. 
	Claims 2, 3 and 5 also recite the term “middleware for hardware input-output”, and are thus indefinite for the same reasons.
	Dependent claims 2-7 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopian (US 2014/0162230 A1).
	Regarding claims 1-3 and 5, Akopian discloses a robot educational material, comprising:
	a robot (10) for which middleware for hardware input-output is usable (Par. 36); and
	a textbook including at least a manual for operating the robot as desired (the claimed “textbook” is interpreted here as solely constituting a manual for operating the robot, since the claim does not further limit the term; Akopian discloses a manual with instructions for programming the robot – see Par’s. 101, 105, 106, 113) (as per claim 1),
	the middleware for hardware input-output is provided for the robot (Par. 36 – microcontroller, memory and remote control function to input user programming/controls and output robot functionality) (as per claim 2), and
	the textbook includes a manual for creating a program using the middleware for hardware input-output (manual includes instructions for programming the robot – Par’s. 101, 105, 106, 113) (as per claims 3 and 5).



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akopian (US 2014/0162230 A1) in view of Isted et al. (US 2016/0354694 A1).
	Regarding claims 1-7, Akopian discloses a robot educational material, comprising:
	a robot (10) for which middleware for hardware input-output is usable (Par. 36); and
	a manual for operating the robot as desired (alternatively, Akopian discloses a manual with instructions for programming the robot – see Par’s. 101, 105, 106, 113, but does not explicitly disclose a textbook per se) (as per claim 1),
	the middleware for hardware input-output is provided for the robot (Par. 36 – microcontroller, memory and remote control function to input user programming/controls and output robot functionality) (as per claim 2), and

	As noted above, Akopian may not be interpreted as reciting a “textbook” according to the plain meaning of term (as per claims 1, 3 and 5); Akopian also does not disclose the textbook is electronic data, and the textbook is readable on an electronic device (as per claims 4, 6 and 7). However, Isted discloses such a feature of providing programming instruction to a user (see abstract) in the form of a textbook of electronic data readable on an electronic device (via user interface 2700 – see Par. 170). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Akopian by providing the instruction manual along with, or in the form of, an electronic textbook, as suggested by Isted. Such a modification would constitute a use of a known technique to improve similar devices in the same way. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sisamos (US 2016/0284232 A1) discloses a system and method for teaching programming of devices. Hangerud (US Patent No. 4,712,184) discloses a computer controllable robotic educational toy. Gupta et al. (US 2017/0291295 A1) discloses a system and method for facilitating program sharing. Wang et al. (US 2019/0115012 A1) discloses a robot training method under virtual environment and robot training apparatus under same. Seymour (US 2017/0200390 A1) discloses an educational system utilizing a content and a method of conducting the same. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715